DETAILED ACTION
This Office action is in response to the Application filed on July 6, 2021, which is a continuation of U.S. Application No. 16/476948 filed July 10, 2019, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/KR2018/000643, filed January 12, which priority to Korean Patent Application No. 10-2017-0006432, filed January 13, 2017. An action on the merits follows. Claims 1-19 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “generate an around view image including a first area, a second area, a third area” in lines 6-7 of the claim. However, the examiner cannot clearly ascertain if each of the claimed “a first area, a second area, a third area” recited in lines 6-7 of the claim, respectively, corresponds to “a first area, a second area, a third area” within each of the claimed “first, second and third images” previously recited in lines 2-3 of the claim, or not, which renders the claim indefinite. 
Claim 1 further recites the limitation “a size of the second area” in line 12 of the claim. However, the term “size of the second area” is not defined in any of the claims, which renders the claim indefinite.
Claim 1 further recites the limitation “a predetermined distance” in line 14 of the claim. However, the term “predetermined distance” is not defined in any of the claims, which renders the claim indefinite.
Claims 2-14 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 3 recites the limitation “a size of the first area” in line 1 of the claim. However, the term “size of the first area” is not defined in any of the claims, which renders the claim indefinite.
Claim 5 recites the limitation “a size of the third area” in line 1 of the claim. However, the term “size of the third area” is not defined in any of the claims, which renders the claim indefinite.
Claim 6 recites the limitation “a first object” in line 3 of the claim. However, the examiner cannot clearly ascertain if the claimed “a first object” recited in line 3 of the claim corresponds to the claimed “a first object” previously recited in line 12 claim 1, or not, which renders the claim indefinite. 
Claim 6 further recites the limitation “a predetermined distance” in line 5 of the claim. However, the term “predetermined distance” is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “a predetermined distance” recited in line 5 of the claim corresponds to the claimed “a predetermined distance” previously recited in line 14 claim 1, or not, which further renders the claim indefinite. 
Claim 8 recites the limitation “a first object” in line 3 of the claim. However, the examiner cannot clearly ascertain if the claimed “a first object” recited in line 3 of the claim corresponds to the claimed “a first object” previously recited in line 12 claim 1, or not, which renders the claim indefinite. 
Claim 8 further recites the limitation “a predetermined distance” in line 5 of the claim. However, the term “predetermined distance” is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed a predetermined distance” recited in line 5 of the claim corresponds to the claimed “a predetermined distance” previously recited in line 14 claim 1, or not, which further renders the claim indefinite.
Claim 10 recites the limitation “at least one object” in line 2 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one object” recited in line 2 of the claim corresponds to the claimed “a first object” previously recited in line 12 claim 1, or not, which renders the claim indefinite. 
Claim 10 further recites the limitation “a size of the second area” in line 12 of the claim. However, the term “size of the second area” is not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “a size of the second area” recited in line 12 of the claim corresponds to the claimed “a size of the second area” previously recited in line 12 of claim 1, or not, which further renders the claim indefinite. 
Claim 15 recites the limitation “generate an around view image including a first area, a second area, a third area” in lines 3-4 of the claim. However, the examiner cannot clearly ascertain if each of the claimed “a first area, a second area, a third area” recited in lines 3-4 of the claim, respectively, corresponds to “a first area, a second area, a third area” within each of the claimed “first, second and third images” previously recited in lines 1-2 of the claim, or not, which renders the claim indefinite. 
Claim 15 further recites the limitation “a size of the second area” in lines 8-9 of the claim. However, the term “size of the second area” is not defined in any of the claims, which renders the claim indefinite.
Claim 15 further recites the limitation “a predetermined distance” in lines 10-11 of the claim. However, the term “predetermined distance” is not defined in any of the claims, which renders the claim indefinite.
Claims 16-19 are rejected by virtue of being dependent upon rejected base claim 15.
Claim 17 recites the limitation “a size of the first area” in line 1 of the claim. However, the term “size of the first area” is not defined in any of the claims, which renders the claim indefinite.
Claim 19 recites the limitation “a size of the third area” in line 1 of the claim. However, the term “size of the third area” is not defined in any of the claims, which renders the claim indefinite.

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668